Name: Commission Directive 97/53/EC of 11 September 1997 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  electronics and electrical engineering;  technology and technical regulations;  marketing
 Date Published: 1997-09-20

 Avis juridique important|31997L0053Commission Directive 97/53/EC of 11 September 1997 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (Text with EEA relevance) Official Journal L 257 , 20/09/1997 P. 0027 - 0028COMMISSION DIRECTIVE 97/53/EC of 11 September 1997 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (1), as last amended by the Act of Accession of Spain and Portugal,Having regard to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (2), as last amended by Commission Directive 94/26/EC (3), and in particular Article 5 thereof,Whereas it is necessary to adapt the contents of Annex I to Directive 79/196/EEC to technical progress by incorporating seven new European standards recently drawn up by the European Committee for Electrotechnical Standardization (Cenelec);Whereas, in view of the present state of technical progress, it is now necessary to adapt the contents of the harmonized standards referred to in Annex I to Directive 79/196/EEC;Whereas, in view of the nature of the equipment concerned, a provision should be made for transitional arrangements in order to enable the industry to adapt appropriately to the changes to the standards;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers in the Sector of Electrical Equipment for Use in Potentially Explosive Atmospheres,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 79/196/EEC is replaced by the text in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 May 1998. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The methods of making such reference shall be laid down by Member States.2. Until 30 June 2003 the Member States shall continue to apply the measures provided for in Article 4 of Directive 76/117/EEC as regards the equipment for which conformity to the harmonized standards referred to in amended Directive 79/196/EEC, is attested by the issue of a certificate of conformity in accordance with Article 8 of Directive 76/117/EEC, provided that the certificate has been issued before 30 September 1998.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 11 September 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 24, 30. 1. 1976, p. 45.(2) OJ L 43, 20. 2. 1979, p. 20.(3) OJ L 157, 24. 6. 1994, p. 33.ANNEX 'ANNEX IHARMONIZED STANDARDSThe harmonized standards to which equipment must conform, depending on the type of protection, are the European standards referred to in the table below.European Standards(drawn up by Cenelec, 35 rue de Stassart, B-1050 Brussels)>TABLE>